TAFT, J.
The court below, understanding that the pauper was an unemancipated son of the plaintiff’s intestate, held that there was no consideration for the contract upon which the plaintiff claimed to recover, and directed a verdict for the defendant. If the fact of unemancipation was as understood and stated by the court, the ruling was correct. There was testimony tending to show that the pauper was emancipated; his becoming of full age, which appeared in evidence, afforded a presumption of it, unless the contrary was shown. If the pauper was emancipated, the ruling of the court was erroneous ; the testimony tending to show it, the question should have been submitted to the jury. In not so doing there was error.

Judgment reversed and cause remanded.